AO 245D (Rev.02/18) Judgment in a Criminal Case for Revocations
                     Sheet l


                                      UNITED STATES DISTRICT COURT
                                                         Middle District of Alabama

           UNITED STATES OF AMERICA                                   Judgment in a Criminal Case
                      v.                                              (For Revocation of Probation or Supervised Release)
                                                                                      (NVO)
           MARVIN DECON WASHINGTON
                                                                      Case No. 2:15cr316-WKW-01
                                                                      USM No. 15695-002
                                                                       Cecilia Vaca
                                                                                               Defendant's Attorney
 THE DEFENDANT:
 0 admitted guilt to violation of condition(s)                                        of the term of supervision.
 0 was found in violation of condition(s) count(s)                    after denial of guilt.
  ***The defendant pled NO CONTEST to Viokatton No. 1 of the term of supervision.***
 The defendant is adjudicated guilty ofthese violations:

 Violation Number              Nature of Violation                                                        Violation Ended
 1                               Defendant owned, possessed or had access to a firearm,                   04/30/2019

                                                           V




        The defendant is sentenced as provided in pages 2 through         2       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 0 The defendant has not violated condition(s)                            and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 1951                   11/14/2019
                                                                                          Date ofImposition ofJudgment
 Defendant's Year of Birth:           1989
                                                                       /s/ W. Keith Watkins
  City and State of Defendant's Residence:                                                      Signature ofJudge
  Montgomery, AL
                                                                       W. KEITH WATKINS, United States District Judge
                                                                                              Name and Title ofJudge

                                                                       11/14/2019
                                                                                                       Date
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                Judgment — Page   2    of   2
DEFENDANT: MARVIN DECON WASHINGTON
CASE NUMBER: 2:15cr316-WKW-01


                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Twenty Four(24) Months. It is ORDERED that the term of supervised release imposed on July 25, 2018 is REVOKED.




         The court makes the following recommendations to the Bureau ofPrisons:
The Court recommends that defendant be designated to a facility where vocational training is available.




     g The defendant is remanded to the custody ofthe United States Marshal.

     0 The defendant shall surrender to the United States Marshal for this district:
         O    at                                 0 a.m.        0 p.m.     on
         O    as notified by the United States Marshal.

     0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         O    before 2 p.m. on
         O    as notified by the United States Marshal.
         O    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                      to

at                                                 with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                        By
                                                                                          DEPUTY UNITED STATES MARSHAL
